          Case 3:17-cv-04977-RS Document 346 Filed 07/20/20 Page 1 of 4




 1   RIMON, P.C.                                               KAO, LLP
     Karineh Khachatourian (SBN 202634)                        Chris Kao (SBN 227086)
 2   karineh.khachatourian@rimonlaw.com                        ckao@kaollp.com
     Phillip K. Wang (SBN 186712)                              Andrew Hamill (SBN 25116)
 3   phillip.wang@rimonlaw.com                                 ahamill@kaollp.com
     Nikolaus A. Woloszczuk (SBN 286633)                       201 Mission Street, Suite 1930
 4   nikolaus.woloszczuk@rimonlaw.com                          San Francisco, California 94105
     2479 E. Bayshore Road, Suite 210                          Tel. 415.539.0996
 5   Palo Alto, CA 94303                                       Fax. 866.267.0243
     Telephone: (650) 461-4433
 6   Facsimile: (650) 461-4433                                 Attorneys for Plaintiff,
                                                               OPTRICS INC.
 7   Attorneys for Defendant,
     BARRACUDA NETWORKS, INC.
 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   OPTRICS INC.,                                         Case No. 17-cv-04977-RS-TSH

13                        Plaintiff,                       STIPULATION AND ORDER
                                                           ENTERING STAY OF CASE
14          v.                                             PENDING SETTLEMENT EXCEPT
                                                           ECF NO. 234
15   BARRACUDA NETWORKS, INC., a Delaware
     Corporation, and DOES 1 through 10, inclusive,
16
                          Defendant.
17

18

19

20

21

22

23

24

25

26

27

28


            STIPULATION AND ORDER ENTERING STAY OF CASE; CASE NO. 17-CV-04977-RS-TSH
           Case 3:17-cv-04977-RS Document 346 Filed 07/20/20 Page 2 of 4




 1          Plaintiff Optrics Inc. (“Optrics” or “Plaintiff” or “Counter-claim Defendant”), Optrics’

 2   related entities OPTRICS, INC., 891014 AB LTD., OPTRICS (A PARTNERSHIP), MATRIX

 3   CAPITAL CORP., ZINTRICS, INC., STURBY TECHNICAL SERVICES, INC., UMBERLAND

 4   BAY CONSULTING INC., 1183470 AB LTD., 1183464 AB LTD.,1183459 AB LTD.,

 5   (“Counterclaim Defendants”) and Defendant and Counterclaim Plaintiff Barracuda Networks, Inc.

 6   (“Barracuda,” “BNI,” or “Defendant”) (collectively “Parties”), by and through their undersigned

 7   counsel, hereby state and stipulate as follows (the “Stipulation”):

 8          WHEREAS, on July 10, 2020, the Parties reached an agreement in principle to resolve this

 9   lawsuit and are currently working on drafting a final settlement agreement;

10           WHEREAS, as part of the settlement, the Parties agreed and jointly request that the Court

11   stay the case, except for BNI’s Motion for Sanctions, ECF No. 234, wherein the Parties request the

12   Court issue an order;

13          WHEREAS, each party to this stipulation has reviewed and understands it and agrees to be

14   bound by it through its counsel; and

15          WHEREAS, the Parties need additional time to formalize in writing their settlement

16   agreement as well as allow for compliance of certain terms that may take three months or less to

17   complete.

18          NOW, THEREFORE, the Parties hereby stipulate and agree as set forth below.

19          1.      The case and any pending deadlines, including any outstanding discovery deadlines,

20   shall be stayed in light of the pending settlement, except for BNI’s Motion for Sanctions, ECF No.

21   234 and any related enforcement actions arising from BNI’s Motion;

22          2.      Within 30 days from this Court’s order granting the relief requested herein, the

23   Parties shall file a notice of settlement or provide the Court with a status update;

24          3.      The Parties shall file a dismissal with the Court within 90 days after the date of

25   execution of the settlement agreement or provide the Court with a further status update.

26          IT IS STIPULATED AND AGREED, by and between the Parties, by and through their

27   respective undersigned attorneys, as to the above.

28

                                                          1
             STIPULATION AND ORDER ENTERING STAY OF CASE; CASE NO. 17-CV-04977-RS-TSH
          Case 3:17-cv-04977-RS Document 346 Filed 07/20/20 Page 3 of 4




 1                                                   Respectfully submitted,
 2                                                   KAO LLP
 3
     Dated: July 20, 2020                      By:   /s/ Andrew Hamill
 4                                                   Chris Kao
                                                     Andrew Hamill
 5
                                                     Attorneys for Plaintiff,
 6                                                   OPTRICS INC.

 7                                                   RIMON, P.C.

 8
     Dated: July 20, 2020                      By:   /s/ Karineh Khachatourian
 9                                                   Karineh Khachatourian
                                                     Nikolaus A. Woloszczuk
10
                                                     Attorneys for Defendant,
11                                                   BARRACUDA NETWORKS, INC.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
            STIPULATION AND ORDER ENTERING STAY OF CASE; CASE NO. 17-CV-04977-RS-TSH
          Case 3:17-cv-04977-RS Document 346 Filed 07/20/20 Page 4 of 4




 1                                        ORDER

 2

 3   Pursuant to the Parties’ stipulation, and for good cause shown, IT IS SO ORDERED.

 4

 5   Dated: July 20              , 2020                 By:
                                                                   Hon. Richard Seeborg
 6                                                            United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
            STIPULATION AND ORDER ENTERING STAY OF CASE; CASE NO. 17-CV-04977-RS-TSH
